This appellant was tried and convicted under an indictment which charged him in *Page 666 
proper form and substance with unlawfully having in possession a still, etc., to be used for the purpose of manufacturing or distilling prohibited liquors or beverages.
No exception was reserved during the trial to any ruling of the court. No point of decision is presented for our consideration as to the trial in the lower court.
Counsel for appellant does insist, however, that the trial court erred in predicating a conviction on the indictment because it does not show in what state or county it was returned or in what court. The record does not bear out this insistence. This identical question has been recently decided by this court in several cases, and our holdings in this connection are adverse to appellant's insistence. John McGehee v. State, ante, p. 124, 131 So. 248; Elmer Maloy v. State, ante, p. 123, 130 So. 902; Nancy Holt v. State, ante, p. 181,132 So. 180.
The judgment of conviction from which this appeal was taken is affirmed.
Affirmed.